Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00842-CR

                                       IN RE Gregory Brent DAVIS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 11, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus complaining the trial court has refused

to rule on several motions. Because relator did not provide this court with a sufficient record, we

deny the petition for writ of mandamus.

                                                DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).



1
  This proceeding arises out of Cause No. 2011CR8462, styled The State of Texas v. Gregory Brent Davis, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-19-00842-CR


       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

       Here, relator did not provide this court with copies of his motions, a copy of the trial court’s

docket, or any proof indicating the trial court is aware of the motions. Also, relator did not provide

a record establishing his motions, which he contends he filed on October 17, 2019 and/or

November 5, 2019, have awaited disposition for an unreasonable time. Id. Because relator did

not provide this court with a sufficient record, relator has not shown himself entitled to mandamus

relief. Accordingly, the petition for writ of mandamus is denied.

                                                   PER CURIAM

Do not publish




                                                 -2-